DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference #7, Tripathi (Butadiene Production from Catalytic Conversion of Ethanol).
With regards to claims 1-19, Tripathi teaches a catalyst, method of making it and method of using it. The catalyst has a support, the support has MgO and SiO2 with a ratio of which falls within the claimed range and the silica is fumed. The catalyst, which has a surface area which falls within the claimed range, and also where 1,3 butadiene is produced from using with the ethanol, has silver, but also has copper, wherein the copper and the other metal has a ratio which falls within the claimed range, and both are in nanosize but the entire catalyst is within the claimed range. The metal loading of both copper and silver falls within the claimed range. It is noted that even though the claimed reduction temperature renders the claim a product by process claim, still, the reduction temperature falls within the claimed range. Moreover, the dispersion is met by the prior art since it teaches the same process, product, method of using, precursors, and experiment conditions. Tripathi wet-knead then dries the claimed compounds, but .
Response to Arguments
Applicant's arguments filed on 01/19/2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s sole argument is that the prior art is was not publically available prior to May 8, 2015, the effective filing date of the present application. Remarks at p8. To support this assertion, Applicant points to a redacted letter from Assistant Prof. Sirintornthep Towprayoon that explains the time line the cited prior art was made available to the public. This argument is unpersuasive because a signed affidavit showing the timeline that the cited prior art was made public was not submitted. See MPEP 715 for more information. As such, the claims remain appropriately rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736